DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 08/22/2022. This Action is made FINAL.

Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to independent claims incorporating a control step implement the abstract idea into a practical application, therefore the previous rejections under 35 U.S.C 101 are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are not persuasive.
 
In the Remarks, Applicant argued the following:

Dally fails to teach or suggest 
“machine-learned parameter extraction model used for extracting … one or more actor prediction parameters comprising a latent space representation of at least a portion of the local scene data” 
Regarding point (a)(i), the limitations “comprising a latent space representation of a least a portion of the local scene data” are taught by Dally as Dally teaches using local scene data as, described in the previous office action, as input for machine-learning to generate the reactive prediction. Further, Dally goes on to teach the machine learning as Deep learning, which relies on the use of latent space representation, therefore Dally’s teachings of machine-learned parameter extraction models as deep learning teaches the limitation of the independent claims as discussed in the rejections below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dally et al (US 20200249674 A1) henceforth referred to as Dally.

Regarding claim 1, Dally teaches a computer-implemented method for controlling an autonomous vehicle, the method comprising: (para [0047] line 31-41 : “The control system in at least some embodiments can include a user interface that enables a user, such as a human passenger, to modify one or more aspects of the operation of the vehicle. The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.”)
obtaining local scene data associated with an environment external to an autonomous vehicle, the local scene data comprising actor data for an actor in the environment external to the autonomous vehicle; (para [0045] line 1-18 : “FIG. 4 illustrates an example process 400 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. It should be understood for this and other processes discussed herein that there can be additional, alternative, or fewer steps performed in similar or alternative orders, or in parallel, within the scope of the various embodiments unless otherwise stated. In this example, the locations of one or more vehicles can be sensed 402 in an environment. This can include, for example, determining the relative positions of one or more other vehicles with respect to a first vehicle to be navigated. Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources.”)
extracting, from the local scene data, one or more actor prediction parameters for the actor using a machine-learned parameter extraction model, the actor prediction parameters comprising a latent space representation of at least a portion of the local scene data;(para [0018] line 1-20 : “Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options.”, para [0050] line 11-16 : “For example, if a communication is to train a move neural network for a specific type of vehicle, the communication can be directed to a navigation manager 620, which can be a system or service provided using various resources of the provider environment 616. The request can then be directed to a training manager 622, which can select an appropriate model or network and then train the model using relevant training data 624.”, para [0051] line 1-18 : “In various embodiments the processor 608 (or a processor of the training manager 622 or tree search module 628) will be a central processing unit (CPU). As mentioned, however, resources in such environments can utilize GPUs to process data for at least certain types of requests. With thousands of cores, GPUs are designed to handle substantial parallel workloads and, therefore, have become popular in deep learning for training neural networks and generating predictions. While the use of GPUs for offline builds has enabled faster training of larger and more complex models, generating predictions offline implies that either request-time input features cannot be used or predictions must be generated for all permutations of features and stored in a lookup table to serve real-time requests. If the deep learning framework supports a CPU-mode and the model is small and simple enough to perform a feed-forward on the CPU with a reasonable latency, then a service on a CPU instance could host the model.”, para [0070] line 5-21 : “The core machine learning problem(s) can be framed in terms of what is observed and what answer the model is to predict. Data can then be collected, cleaned, and prepared to make the data suitable for consumption by machine learning model training algorithms. The data can be visualized and analyzed to run sanity checks to validate the quality of the data and to understand the data. It might be the case that the raw data (e.g., input variables) and answer (e.g., the target) are not represented in a way that can be used to train a highly predictive model. Therefore, it may be desirable to construct more predictive input representations or features from the raw variables. The resulting features can be fed to the learning algorithm to build models and evaluate the quality of the models on data that was held out from model building. The model can then be used to generate predictions of the target answer for new data instances.”, System is using scene data to extract information/parameters about the actors. System is using machine learning to improve the characterization system which is what collects/extracts and processes the parameters. Further, as the system teaches the use of machine learning for classification and characterization of local scene data and then teaches machine learning as deep learning, the system teaches the actor prediction parameters comprising a latent space representation as the use of deep learning requires latent space representation.) 
determining a candidate motion plan for the autonomous vehicle, the candidate motion plan comprising a target motion trajectory for the autonomous vehicle; (para [0046] line 1-29 : “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System is creating multiple possible paths for the vehicle which follow the target motion trajectory. Decides alternative plans based on the alternative levels of actions the first vehicle would take)
generating using a machine-learned prediction model configured to receive the one or more actor prediction parameters, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan; and (para [0046] line 5-29 : “One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System will classify the other vehicle as a type of actor and based on machine learning will predict how likely the actor is to react to the ego vehicles maneuver in a certain way. Further, as the system is configured such that the machine-learning takes as an input the characterization and classification of the other agent, it is configured to receive the one or more actor prediction parameters.)
operating the autonomous vehicle according to the candidate motion plan (para [0046] line 26-29 : “At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”). 

Regarding claim 2, Dally teaches the computer-implemented method of claim 1, Dally further teaches wherein determining a candidate motion plan for the autonomous vehicle comprises:
determining a plurality of candidate motion plans for the autonomous vehicle, a respective candidate motion plan of the plurality of candidate motion plans comprising a target motion trajectory for the autonomous vehicle; 
for the respective candidate motion plan: (para [0046] line 5- : “One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered”, System determines a plurality of candidate motion plans for the vehicle which is the same as creating multiple possible amounts of actions which are used to control the vehicle on its path)
generating using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the respective candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the respective candidate motion plan. (para [0046] line 5-12 : “One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle”, System is using machine learning to predict the probable response of the actor for each candidate motion plan.) 

Regarding claim 3, Dally teaches the computer-implemented method of claim 2, further Dally teaches wherein operating the autonomous vehicle according to the candidate motion plan comprises:
for the respective candidate motion plan, assigning a candidate rating to the respective candidate motion plan based at least in part on the reactive prediction for the actor; (para [0046] line 20-29 : “A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System assigns a rating value to each motion plan which ts based in part on the other vehicle estimated reaction)

selecting based at least in part on the candidate rating for the respective candidate motion plan, an optimal candidate motion plan from the plurality of candidate motion plans; and (para [0046] line 20-29 : “A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System selects the optimal motion plan based on its assigned value)
operating, by the computing system, the autonomous vehicle based on the optimal candidate motion plan. (para [0046] line 20-29 : “A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System controls the vehicle to follow the optimal motion path.)

Regarding claim 4, Dally teaches the computer-implemented method of claim 2, further Dally teaches further comprising:
generating using the machine-learned prediction model, an interactive prediction for a first actor based at least in part on the one or more actor prediction parameters for the first actor, the respective candidate motion plan, and a reactive prediction for a second actor, the interactive prediction comprising a probability representing a likelihood of the first actor reacting in a particular manner to movement of the autonomous vehicle based on the candidate motion plan and behavior of the second actor based on the reactive prediction for the second actor. (para [0017] line 1-21 : “Such path planning, however, does not take into account the possible, or probable, actions of the other vehicles 104, 106 in response to the attempt to move the vehicle 102 into the right lane. For example, a driver of one of the other vehicles 106 might see the turn signal of the vehicle 102 attempting the lane change and accelerate as illustrated in the state 140 of FIG. 1C to block the vehicle 102 from being able to get over in front of the other vehicle 106. There might be other actions taken by the other driver as well, such as to decelerate to make space, or to simply continue at the current speed and direction which may not provide enough space for the vehicle 102 to move into the right lane as planned. The prediction of future position of a vehicle 106 is not independent of the actions of another nearby vehicle 102, but rather is at least partially dependent on these actions. Thus, the planned path for the vehicle 102 may not be successfully executed, and the vehicle may have to determine after a period of time that another path or option needs to be determined. This can result in a delay that may cause the vehicle to miss its exit or at least not progress optimally towards the goal or destination.”, para [0018] line 1-10 : “Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated.”, para [0046] line 24-29 : “This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System predicts how multiple actors mall interact both with the ego vehicle and with each other in the environment. System considers probability of actions to select the best path. See also [15-20])

Regarding claim 5, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein the local scene data further comprises a map image of the environment external to the autonomous vehicle. (para [0015] line 1-13 : “As mentioned, various approaches to navigating or maneuvering autonomous (or at least semi-autonomous) vehicle involve some type of path planning for the vehicle. A vehicle can have various sensors as discussed elsewhere herein, as may include cameras, proximity sensors, depth sensors, motion sensors, position sensors, accelerometers, electronic compasses, and the like, which provide data that can be analyzed to determine a state of the world or environment within a determinable distance of the vehicle. For example, in a state 100 such as that illustrated in FIG. 1A, a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road.”, System uses sensors to determine external environment of vehicle and location of vehicle which creates a map image on environment) 

Regarding claim 6, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein the local scene data further comprises a current state of the autonomous vehicle. (para [0015] line 1-13 : “As mentioned, various approaches to navigating or maneuvering autonomous (or at least semi- autonomous) vehicle involve some type of path planning for the vehicle. A vehicle can have various sensors as discussed elsewhere herein, as may include cameras, proximity sensors, depth sensors, motion sensors, position sensors, accelerometers, electronic compasses, and the like, which provide data that can be analyzed to determine a state of the world or environment within a determinable distance of the vehicle. For example, in a state 100 such as that illustrated in FIG. 1A, a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road.”, Accelerometers and motion sensors are used to collect acceleration and velocity of a vehicle, which is a state of the vehicle) 

Regarding claim 7, Dally teaches the computer-implemented method of claim 6, further Dally teaches wherein the current state of the autonomous vehicle describes at least one of an autonomous vehicle current velocity, weather conditions, autonomous vehicle system conditions, or autonomous vehicle energy levels. (para [0015] line 1-13 : “As mentioned, various approaches to navigating or maneuvering autonomous (or at least semi-autonomous) vehicle involve some type of path planning for the vehicle. A vehicle can have various sensors as discussed elsewhere herein, as may include cameras, proximity sensors, depth sensors, motion sensors, position sensors, accelerometers, electronic compasses, and the like, which provide data that can be analyzed to determine a state of the world or environment within a determinable distance of the vehicle. For example, in a state 100 such as that illustrated in FIG. LA, a vehicle 102 might be able to collect and analyze environment data that enables the vehicle to determine its location on the road.”, para [0034] line 1-10 : “During each tree search, a planner can generate a number of possible moves for the present car for each even level of the tree. In the example, from the initial position the present vehicle car could do nothing (hold speed), it could turn to the left, 1t could turn to the right while holding speed, or turn to the right while decelerating. A “move generator” deep neural network (DNN) can be used in some embodiments to generate the three or four “highest value” moves to be explored, as may be based upon training from many instances of vehicle motion data.”, Accelerometers and motion sensors are used to collect acceleration and velocity of a vehicle. Vehicle state will describe velocity of the autonomous vehicle which is used in controlling the vehicle.) 

Regarding claim 8, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein the actor data comprises at least one of a historical state of the actor or a predicted path of the actor. (para [0018] line 1-7 : “Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next.”, para [0027] line 11-23 : “Thus, an attempt can be made in at least some embodiments to classify the drivers of nearby cars to improve the probability determinations. ‘This can include, for example, monitoring data captured for those vehicles over a period of time and using that data to attempt to perform an accurate characterization. Machine learning can be used in some situations to attempt to more accurately classify a driver based on the available information, such as rate of speed, distances maintained, frequency of lane changes, variations in direction, and the like. If the vehicles are able to communicate, information provided by other vehicles may help with this classification.”, System will use past actions of the actor to improve its classification, it has history state data of the actor) 

Regarding claim 9, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein at least the machine-learned parameter extraction model includes a convolutional neural network. (para [0018] line 17-20 : “Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options.”, para [0074] line 24-33 : “The learning can be supervised or unsupervised learning, as may depend at least in part upon the type of information contained in the training data set. Various types of neural networks can be utilized, as may include a convolutional neural network (CNN) that includes a number of convolutional layers and a set of pooling layers, and have proven to be beneficial for applications such as image recognition. CNNs can also be easier to train than other networks due to a relatively small number of parameters to be determined.”,  System uses convolutional neural networks to improve the machine learning functions, which are used for parameter extraction. See also [30-57], [70-80])

Regarding claim 10, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein the reactive prediction further comprises a timing profile for the actor, the timing profile describing one or more motions performed by the actor at a corresponding series of times. (para [0033] line 1-19 : “As mentioned, the path planning benefits from prediction with respect to movement of the other vehicles. The reactions of these other vehicles can be predicted at each time step in order to compute an “optimal” path based on the currently available sensor data. A sequence of “moves” can be determined that will enable completion of the lane change. In this example it can be determined that the vehicle should decelerate, move to the right, and signal the intended move to the right. A prediction can indicate that the car behind and to the right is likely to slow, but stay to the right. After a successful lane change, the grid can be re-centered on the present vehicle 102. Such an approach only includes about four steps, since each step involves two frames for the present car and the corresponding response by the other vehicle(s). The other cars may not be this cooperative. ‘The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.”, System will estimate how the actors will move over a series of time. See also [26])

Regarding claim 11, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein the actor reacting in a particular manner comprises one or more of: 
accelerating; 
decelerating; (para [0033] line 9-10 : “A prediction can indicate that the car behind and to the right is likely to slow, but stay to the night.”) 
yielding; (para [0033] line 15-19 : “The other cars may not be this cooperative. The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.”, Vehicle is predicted to not yield) 
adjusting a current motion trajectory; or (para [0022] line 5-12 : “Further, the predictions for the trajectories of those other actors can take into account the moves or actions of the present vehicle at various stages, points, or levels of the possible path, such that different possible reactions can be considered. Thus, considerations can be taken into account that if the present vehicle changes lanes, the other cars may change their trajectories based on that, which then need to be accounted for differently.”) 
maintaining a current motion trajectory. (para [0033] line 15-19 : “The other cars may not be this cooperative. The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.”) 

Regarding claim 12, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein at least one of the machine-learned parameter extraction model or the machine-learned prediction model has been trained on a loss function, wherein the loss function evaluates a difference between a reactive prediction for a training actor and an actual reaction of the training actor. (para [0018] line 17-20 : “Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options.”, para [0078] line 1-10 : “Some embodiments can utilize backpropagation to calculate a gradient used for determining the weights for the neural network. Backpropagation is a form of differentiation, and can be used by a gradient descent optimization algorithm to adjust the weights applied to the various nodes or neurons as discussed above. The weights can be determined in some embodiments using the gradient of the relevant loss function. Backpropagation can utilize the derivative of the loss function with respect to the output generated by the statistical model.”, System is using a loss function to train the neural network/ machine learning model which improves the prediction system. Machine learning models are improved by comparing the predicted actions to the seen actions to find differences and account for them to improve the model over time. This method of improving machine learning systems is well known in the art See also [67-80]) 

Regarding claim 13, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein the target motion trajectory is configured to merge the autonomous vehicle into a traffic lane. (para [0033] line 1-19 : “As mentioned, the path planning benefits from prediction with respect to movement of the other vehicles. The reactions of these other vehicles can be predicted at each time step in order to compute an “optimal” path based on the currently available sensor data. A sequence of “moves” can be determined that will enable completion of the lane change. In this example it can be determined that the vehicle should decelerate, move to the right, and signal the intended move to the night. A prediction can indicate that the car behind and to the right is likely to slow, but stay to the right. After a successful lane change, the grid can be re-centered on the present vehicle 102. Such an approach only includes about four steps, since each step involves two frames for the present car and the corresponding response by the other vehicle(s). The other cars may not be this cooperative. The car in the right lane may not let the vehicle change lanes at the intended position. The car behind may not slow down. The present vehicle 102 needs to respond to these possibilities in subsequent planning cycles.”, Fig 1a-1c,  System is doing these steps when trying to merge the vehicle into another lane. See also [30-35], [43]) 

Regarding claim 15, Dally teaches an autonomous vehicle, comprising: 
one or more processors; and (para [0047] line 35-41 : “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.”)
one or more non-transitory computer-readable media that store: (para [0047] line 35-41 : “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.”, Where the memory is non-transitory computer readable media)
a machine-learned parameter extraction model configured to obtain local scene data for an environment external to an autonomous vehicle, the local scene data comprising actor data for an actor in the environment external to the autonomous vehicle, and to extract one or more actor prediction parameters for the actor, the actor prediction parameters comprising a latent space representation of at least a portion of the local scene data, the machine-learned parameter extraction model comprising a convolutional neural network; and (para [0013] line 33-38 : “The selected path and related data can be used to update one or more machine learning models that were used for the determination, such as by sending the relevant data to a remote server capable of further training the models, which can then be used for future determinations.”, para [0018] line 1-20: “Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options.”, para [0050] line 11-16 : “For example, if a communication is to train a move neural network for a specific type of vehicle, the communication can be directed to a navigation manager 620, which can be a system or service provided using various resources of the provider environment 616. The request can then be directed to a training manager 622, which can select an appropriate model or network and then train the model using relevant training data 624.”, para [0051] line 1-18 : “In various embodiments the processor 608 (or a processor of the training manager 622 or tree search module 628) will be a central processing unit (CPU). As mentioned, however, resources in such environments can utilize GPUs to process data for at least certain types of requests. With thousands of cores, GPUs are designed to handle substantial parallel workloads and, therefore, have become popular in deep learning for training neural networks and generating predictions. While the use of GPUs for offline builds has enabled faster training of larger and more complex models, generating predictions offline implies that either request-time input features cannot be used or predictions must be generated for all permutations of features and stored in a lookup table to serve real-time requests. If the deep learning framework supports a CPU-mode and the model is small and simple enough to perform a feed-forward on the CPU with a reasonable latency, then a service on a CPU instance could host the model.”, para [0070] line 5-21 : “The core machine learning problem(s) can be framed in terms of what is observed and what answer the model is to predict. Data can then be collected, cleaned, and prepared to make the data suitable for consumption by machine learning model training algorithms. The data can be visualized and analyzed to run sanity checks to validate the quality of the data and to understand the data. It might be the case that the raw data (e.g., input variables) and answer (e.g., the target) are not represented in a way that can be used to train a highly predictive model. Therefore, it may be desirable to construct more predictive input representations or features from the raw variables. The resulting features can be fed to the learning algorithm to build models and evaluate the quality of the models on data that was held out from model building. The model can then be used to generate predictions of the target answer for new data instances.”, System is using scene data to extract information/parameters about the actors. System is using machine learning to improve the characterization system which is what collects/extracts and processes the parameters. Further, as the system teaches the use of machine learning for classification and characterization of local scene data and then teaches machine learning as deep learning, the system teaches the actor prediction parameters comprising a latent space representation as the use of deep learning requires latent space representation.)
a machine-learned prediction model configured to receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, a respective candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine- learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for the respective candidate motion plan, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the respective candidate motion plan; and (para [0046] line 1-29 : “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System is using machine learning model to create candidate motion plans based on actor predictions. System is considering the predicted reaction from the actors for each planned motion plan) 
instructions that are executable to cause the one or more processors to perform operations para [0047] line 35-41 : “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.”, the operations comprising:
	operating the autonomous vehicle according to the respective candidate motion plan (para [0046] line 26-29 : “At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”).

21.	Regarding claim 16, it recites an autonomous vehicle having substantially the same limitations as claim 3 above and therefore is rejected for the same reason.

22.	Regarding claim 17, it recites an autonomous vehicle having substantially the same limitations as claim 12 above and therefore is rejected for the same reason.

23.	Regarding claim 18, Dally teaches the autonomous vehicle of claim 15, further Dally teaches further comprising:
a prediction system including the machine-learned parameter extraction model; and (para [0018] line 1-20 : “Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options”)
a motion planning system including the machine-learned prediction model. (para [0036] line 19-31 : “As mentioned, in some embodiments these move generators can correspond to trained machine learning models that are able to infer actions based on the determined classification, along with current sensor data, etc. With enough observations of another vehicle, the move generator may be able to be “fine-tuned” for that vehicle, such as by interpolating between the move generators of standard types. The present vehicle can choose its move by backing up the values computed at the leaf nodes to the nodes directly below the root node. The highest value can be selected at the nodes for the present vehicle, with a weighted average of the most likely moves being selected for the nodes of the other vehicles in some embodiments”, para [0046] line 1-12 : “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered.”, Where the neural network is a type of machine learned prediction model. The system plans its motions through a machine learning model) 

24.	Regarding claim 19, Dally teaches a computing system comprising: 
one or more processors; and (para [0047] line 35-41 : “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.”) 
one or more non-transitory computer-readable media that collectively store instructions that are executable to cause the computing system to perform operations, the operations comprising: (para [0047] line 35-41 : “The vehicle typically will include one or more computer processors 608 and memory 610 including instructions executable by the processor(s) for purposes of making decisions about the vehicle and/or enacting those decisions to control the vehicle. Data captured by the sensors or captured about operation of the vehicle 602 may be stored to a local database 612 in at least some embodiments.”, Where the memory is non-transitory computer readable media)
obtaining local scene data for an environment external to an autonomous vehicle, the local scene data comprising actor data for an actor in the environment external to the autonomous vehicle; (para [0045] line 1-18 : “FIG. 4 illustrates an example process 400 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. It should be understood for this and other processes discussed herein that there can be additional, alternative, or fewer steps performed in similar or alternative orders, or in parallel, within the scope of the various embodiments unless otherwise stated. In this example, the locations of one or more vehicles can be sensed 402 in an environment. This can include, for example, determining the relative positions of one or more other vehicles with respect to a first vehicle to be navigated. Other information can be determined as well, such as the velocities and directions of movement of the other vehicles, presence of road signals or traffic lights, brake lights, turn signals, presence of pedestrians, presence of construction zones, road status, or weather conditions, as may be determined using one or more vehicle sensors as discussed herein or obtained from other appropriate sources.”) 
extracting, from the local scene data, one or more actor prediction parameters for the actor using a machine-learned parameter extraction model, the actor prediction parameters comprising a latent space representation of at least a portion of the local scene data; (para [0013] line 33-38 : “The selected path and related data can be used to update one or more machine learning models that were used for the determination, such as by sending the relevant data to a remote server capable of further training the models, which can then be used for future determinations.”, para [0018] line 1-20 : “Accordingly, approaches in accordance with various embodiments can attempt to include predictions of other actors or objects (e.g., vehicles, pedestrians, cyclists, etc.) in the path planning process. A sequence of possible actions for all actors can be considered and taken into account when attempting to determine the best action for the respective vehicle to take next. This can include, for example, using a tree search to predict different trajectories for the other actors in response to various actions that may be taken by the vehicle to be navigated. Such a process can result in a much more accurate plan that is possible using conventional path planning approaches. Further, in at least some embodiments the other actors can be characterized in a number of ways, such as one of a set of classifications that can be used to more accurately predict their behavior, as an aggressive actor will likely react or move differently than a cautious or inattentive actor. Machine learning can be utilized to improve the characterization of the actors, as well as to improve the predictions used in the creation of the decision tree or determination of values for each sequence of options.”, para [0050] line 11-16 : “For example, if a communication is to train a move neural network for a specific type of vehicle, the communication can be directed to a navigation manager 620, which can be a system or service provided using various resources of the provider environment 616. The request can then be directed to a training manager 622, which can select an appropriate model or network and then train the model using relevant training data 624.”, para [0051] line 1-18 : “In various embodiments the processor 608 (or a processor of the training manager 622 or tree search module 628) will be a central processing unit (CPU). As mentioned, however, resources in such environments can utilize GPUs to process data for at least certain types of requests. With thousands of cores, GPUs are designed to handle substantial parallel workloads and, therefore, have become popular in deep learning for training neural networks and generating predictions. While the use of GPUs for offline builds has enabled faster training of larger and more complex models, generating predictions offline implies that either request-time input features cannot be used or predictions must be generated for all permutations of features and stored in a lookup table to serve real-time requests. If the deep learning framework supports a CPU-mode and the model is small and simple enough to perform a feed-forward on the CPU with a reasonable latency, then a service on a CPU instance could host the model.”, para [0070] line 5-21 : “The core machine learning problem(s) can be framed in terms of what is observed and what answer the model is to predict. Data can then be collected, cleaned, and prepared to make the data suitable for consumption by machine learning model training algorithms. The data can be visualized and analyzed to run sanity checks to validate the quality of the data and to understand the data. It might be the case that the raw data (e.g., input variables) and answer (e.g., the target) are not represented in a way that can be used to train a highly predictive model. Therefore, it may be desirable to construct more predictive input representations or features from the raw variables. The resulting features can be fed to the learning algorithm to build models and evaluate the quality of the models on data that was held out from model building. The model can then be used to generate predictions of the target answer for new data instances.”, System is using scene data to extract information/parameters about the actors. System is using machine learning to improve the characterization system which is what collects/extracts and processes the parameters. Further, as the system teaches the use of machine learning for classification and characterization of local scene data and then teaches machine learning as deep learning, the system teaches the actor prediction parameters comprising a latent space representation as the use of deep learning requires latent space representation.)
determining a candidate motion plan for the autonomous vehicle, the candidate motion plan comprising a target motion trajectory for the autonomous vehicle;  (para [0046] line 1-29 : “FIG. 5 illustrates another example process 500 for determining a navigation action for a vehicle that can be utilized in accordance with various embodiments. In this example, location and movement data are determined 502 for a first vehicle and at least a second vehicle. One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”)
generating, using a machine-learned prediction model configured to receive the one or more actor prediction parameters, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan; and (para [0046] line 5-29 : “One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle. At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”, System will classify the other vehicle as a type of actor and based on machine learning will predict how likely the actor is to react to the ego vehicles maneuver is a certain way) 
operating the autonomous vehicle according to the candidate motion plan (para [0046] line 26-29 : “At least a next action from the proposed path can be provided 512 to an optimizer configured to manage vehicle functionality. The first vehicle can then be caused 514 to maneuver as determined by the optimizer.”).

25.	Regarding claim 20, Dally teaches the computing system of claim 19, further Dally teaches wherein obtaining a candidate motion plan for the autonomous vehicle comprises:
determining a plurality of candidate motion plans for the autonomous vehicle, a respective candidate motion plan of the plurality of candidate motion plans comprising a target motion trajectory for the autonomous vehicle; and (para [0046] line 5-12 : “One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered”, System determines a plurality of candidate motion plans for the vehicle)
for the respective candidate motion plan:
generating, using a machine-learned prediction model, a reactive prediction for the actor based at least in part on the one or more actor prediction parameters and the respective candidate motion plan, the reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan. (para [0046] line 5-26 : “One or more move generators, such as may include neural networks, can be used to generate 504 a decision tree, where the decision tree includes alternative levels of actions for the first vehicle and responsive actions for at least the second vehicle. The probability of the responsive actions can be determined 506 at the various levels, where only actions with at least a minimum probability may be considered. In various embodiments this is performed using a policy network that uses the characterizations of the various other objects to suggest, using one or more relevant policies that accept the characterization classifications, parameters, or scalars to determine the probable responsive actions for those vehicles. In various embodiments this can approximate a Monte Carlo-based approach to determining probabilities of various actions. A selected value function can be used to calculate 508 a path value for each path of the decision tree. A path of the decision tree can be selected 510 that has a highest path value according to the selected value function. This path is based not only on the goal for the first vehicle, but also the probable responsive actions of at least the second vehicle.”, System is using machine learning to predict the probable response of the actor for each candidate motion plan.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


26.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dally and further in view of Wikipedia (Program optimization) henceforth referred to as Wikipedia.

27.	Regarding Claim 14, Dally teaches the computer-implemented method of claim 1, further Dally teaches wherein extracting one or more action prediction parameters for an actor using the machine-learned parameter extraction model utilizes computational resources generating a reactive prediction for an actor using the machine-learned prediction model. (para [0024] line 1-7 : “Considering all possible actions of all potentially relevant actors, however, may result in a significant amount of data to be processed, which may require significant resources and may result in longer decision times, which may be undesirable for many situations. Accordingly, approximations can be made or options discarded which will have little, 1f any, impact on the ultimate decision.”, para [0063] line 16-19 : “The potential impact of choosing more data passes over the data is that the model training can takes longer and cost more in terms of resources and system utilization.”, para [0066] line 5-9 : “In many embodiments, however, the trained model 708 will first be passed to an evaluator 710, which may include an application or process executing on at least one computing resource for evaluating the quality (or another such aspect) of the trained model.”, See also [73], [77] the prediction system is using computation resources and generating actor predictions from the machine learning models). However, Dally does not explicitly teach the machine-learned parameter extraction model utilizes more computational resources than generating a reactive prediction for an actor the machine-learned prediction model. 

However, in the same field of endeavor (improvements in program operation), Wikipedia teaches extracting one or more action prediction parameters for an actor using the machine-learned parameter extraction model utilizes more computational resources than generating a reactive prediction for an actor using the machine-learned prediction model. (“In computer science, program optimization or software optimization is the process of modifying a software system to make some aspect of 1t work more efficiently or use fewer resources. [1] In general, a computer program may be optimized so that it executes more rapidly, or to make it capable of operating with less memory storage or other resources, or draw less power.” Through program optimization, any program can use less or more resources than another, would be simple substitution of changing code to make one program require more resources than another.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dally to include the teachings of as taught by Wikipedia as computing systems have limited computing power. The designer must decide which programs are more important to the function of the system and must ensure that the important program is able to run on the limited computer machinery. This would increase user satisfaction by ensuring the prediction system remains functional to ensure safety of the system so that the prediction system does not run out of computer resources and crash. “In an application where memory space ts at a premium, one might deliberately choose a slower algorithm in order to use less memory. Often there is no "one size fits all" design which works well in all cases, so engineers make trade-offs to optimize the attributes of greatest interest. Additionally, the effort required to make a piece of software completely optimal — incapable of any further improvement — is almost always more than is reasonable for the benefits that would be accrued; so the process of optimization may be halted before a completely optimal solution has been reached. Fortunately, it is often the case that the greatest improvements come early in the process.” (Wikipedia [General])

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668